 364DECISIONSOF NATIONAL LABOR RELATIONS BOARDAPPENDIX BAlicia BonanoJune ShanksDeanna SextonPeggy SnyderRose ReinwaldElsie MerkerHarold ColletteRuth RileyAndrew WitkowskiCatherine DemarcoJeniva E. ConklinGeorge R. MallinsonMarie RoosaJeniva I. ConklinCarol BaisleyGladys RoederBeverly HortonDouglas MartinWalter ActonMyrtle Laubi#cherRusgell D. CorwinHelen O'FeeWilda ValentineDorothy MerkerPhilip GouldLee BiccumWilliam DicksKenneth MallinsonAPPENDIX CLena KentGeorge SchembryHarold ChichesterMaude RooneyAnna ArbutowichHelen OliverJohn PedlockAPPENDIX DElva PorterIveta KellyIdella HornbeckGeorge DenesMartha KentHelen De GroatUrsula KraftHelene UhligMaude C. HigbyAtlanta Biltmore Hotel CorporationandHotel&RestaurantEmployees and Bartenders International Union,AFL-CIO.Case No. 10-CA-4222. July 29, 1960DECISION AND ORDEROn April 1, 1960, Trial Examiner Phil Saunders issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that the Respondent cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.Thereafter, the Re-spondent filed exceptions to the Intermediate Report and a supportingbrief.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-1Pursuantto theprovisionsof section 3 (b) of the Act, theBoard has delegated itspowers inconnectionwith this case to a three-member panel[Chairman Leedom andMembersBeanand Fanning].128 NLRB No. 50. ATLANTABILTMORE HOTEL CORPORATION365mediate Report, the exceptions and brief, and the entire record inthis case, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Atlanta BiltmoreHotel Corporation, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a) Interrogating its employees concerning their membership inor activities on behalf of Hotel & Restaurant Employees and Bar-tenders International Union, AFL-CIO, or any other labor organi-zation, in a manner constituting interference, restraint, or coercion inviolation of Section 8(a) (1) of the Act.(b)Threatening its employees with discharge if they participatein, join, or assist the said Union, or any other labor organization.(c)Promising monetary rewards for information on the saidUnion's activities or the activities of any other labor organization.(d) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization,to form labor organizations, to join or assist the aforesaid Union, orany other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aidor protection, or to refrain from any or all such activities.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Post at its hotel in Atlanta, Georgia, copies of the noticeattached hereto marked "Appendix." 2Copies of said notice, to befurnished by the Regional Director for the Tenth Region, shall, afterbeing duly signed by the Respondent's representative, be posted bythe Respondent immediately upon receipt thereof and maintained byit for a period of 60 days thereafter, in conspicuous places, includingall places where notices to employees are customarily posted.Rea-sonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(b)Notify the Regional Director for the Tenth Region, in writing,within 10 days from the date of this Order, what steps the Respondenthas taken to comply herewith.2In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 366DECISIONS'OF NATIONALLABOR RELATIONS BOARDAPPENDIXNOTICE TOALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor Manage-ment Relations Act, we hereby notify our employees that :WE WILL NOT interrogate our employees concerning their mem-bership in or activities on behalf of Hotel & Restaurant Em-ployees and Bartenders International Union, AFL-CIO, or anyother labor organization, in any manner constituting interference,restraint, or coercion in violation of Section S (a) (1).WE WILL NOT threaten our employees with discharge for partici-pating in union activities, or assisting or joining the said Union,or any other labor organization.AVE WILL NOT promise monetary rewards for information on thesaidUnion's activities, or the activities of any other labororganizations.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of their right toself-organization, to form labor organizations, to join or assistthe above-named, or any other labor organizations, to bargaincollectively through representatives of their own choosing, and toengage in union or in other concerted activities for the purposeof collective bargaining or other mutual aid or protection, or torefrain from any or all such activities.ATLANTA BILTMORE HOTEL CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThisproceeding,with allparties represented,was heardbeforethe duly desig-natedTrialExaminer,in Atlanta, Georgia,on December15-17, 1959,on complaintof the General Counsel,as amended,and answerof AtlantaBiltmore Hotel Corpo-ration,herein called the Respondent or the Hotel.The issues litigated werewhether or not the Respondent violated Section 8(a)(1) of theAct.Allpartieswere affordedfull opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidence pertinent to the issues.Prior tothe hearing in thisproceeding the Respondent filed a motion for a more definite statement, and amotion to dismiss for lack of jurisdiction.Both motions were then denied.At thetime of hearing the Respondent renewed its motion to dismiss which was denied bythe TrialExaminer for the reasons hereinafter stated.The GeneralCounsel atthe hearing moved to amend the complaint by deleting the allegation with referenceto Resident Manager Boyle,whichmotion was granted, and General Counsel alsomoved to amend paragraphnumbered 7 ofthe complaint by adding a sub-paragraph,with the allegation that the Respondent's general manager, Beusse, promised em- ATLANTA BILTMORE HOTEL CORPORATION367ployees monetary benefits for abandoning union activities.This motion to amendthe complaint was also granted,but it is stated in the brief of the General Counselthat he does not press this allegation as to Beusse,and no findings herein havebeen made on the same. Both parties have filed helpful briefs which have beenduly considered hereinUpon the entire record,and from my observations of the witnesses,Iherebymake the following:FINDINGS AND CONCLUSIONSI.THE BUSINESS OF THE RESPONDENTThe Respondent is a Georgia corporation maintaining its principal office andplace of business at Atlanta, Georgia, where it is engaged in operating a hotel.Respondent'sgross revenues during the past 12 months,which period is representa-tive of all times material herein,were in excess of$500,000, and during the 12-month period less than 75 percent of the Respondent'sguests remained at thehotel for 1 month or more.'It is the contention of the Respondent that jurisdiction is lacking for reason thatthe local intrastate operation of a hotel,such as Respondent's,does not affect inter-state commerce within the meaningof the Act,and that while the Respondent hasmore than$500,000 annual business volume it is transacted locally, and that thegross volume does not in 'any way reflect impact upon interstate commerce,so thatthe application of jurisdictional standard based on gross volume is arbitrary andcapricious.The Respondent also contends that the Board's rules as to jurisdictionin the hotel field are arbitrary and discriminatory in that they impose a different andmore stringent standard upon hotels than upon other employers in other fields. Ifind no merit in these contentions.It is now well settled that in making the provisions of the Act applicable tolabor disputes which affect commerce,or tend to affect commerce, Congress under-took to regulate all conduct having such consequence as might constitutionally beregulated under the commerce clause.Amalgamated Association of Street, Elec-IricRailway & Motor Coach Employees of America v. Wisconsin EmploymentRelations Board,340 U.S. 383.Whether the Board has jurisdiction is not to bedetermined by confining judgment to the quantitative effect of the activities imme-diately before me in this case.The hotel business is a $2,400,000,000 industry.Itsprimary function is to furnish lodging, food,beverages,and other services tomembers of the traveling public. In the case of a particular hotel, such activitiesand purchases may or may not directly involve interstate commerce,but in theaggregate such purchases and activities of the industry clearly have a substantialimpact on the operations of the various supplying industries,and involve substantialshipments of goods and materials in interstate commerce.Hotel Employees LocalNo. 255 et al.v.Boyd S. Leedom et al.,358 U.S.99.Floridan Hotel of Tampa,Inc.,124 NLRB 261, and also see cases cited therein.InOffice Employees Interna-tional Union v. N.L.R.B.,353 U.S. 313, 318,320, the Supreme Court held that theBoard's refusal to assert jurisdiction over labor unions as at class, when acting asemployers, was beyond the Board's power.The Court pointed out that the Boardsometimes properly declines to assert jurisdiction in a particular case, but theCourt held that the exercise of discretion in such instances did not give the Board thepower to remove unions as employers from the coverage of the Act,nor "to declinejurisdiction over all employers in other fields."These are the principles which theCourt held to govern the Board's jurisdictional determinations with respect to thehotel industry,and it follows that, as the operations of the industry affect commercewithin the meaning of Section 2(6) and(7) of the Act,the Board cannot exemptthat industry from the provisions of the Act by declining to assert jurisdiction overallhotel employees as a class. In this proceeding,in addition to the $500,000annual business volume, the Respondent admits annual food purchases from outsidethe State of Georgia in excess of $10,000, and also the annual purchase of spirituousliquors from outside the State of Georgia in excess of at least $200,000,with only'It was stipulated that the Respondent is engaged in the business of renting rooms;that Respondent purchases most of its food and other supplies from distributors withinthe State of Georgia;that Respondent's average annual purchases of food from producersoutsidethe State of Georgia are valued in excess of $10,000, that Respondent purchasesspirituous liquors in an annual amount of at least$200,000 from distributors locatedwithin the State of Georgia(these liquors are producedoutsidethe State of Georgia andare sent through a State-owned warehouse where local distributors obtain the mer-chandise) ;and that the number of retail customers served by the liquor distributorspatronized by the Biltmore Liquor Store would range between 200 and 2,000 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDintermediate stops in State-owned warehouses.The above not only shows theapplication of Board standards in terms of gross volume of business, but suchoutside purchases is an independent showing that Respondent's operations "affectcommerce" and that therefore statutory jurisdiction exists.Southwest Hotels, Inc.(Grady Manning Hotel),126 NLRB 1151.I find that the Respondent is engaged in commerce within the meaning of theAct, 'and that the Board has jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDHotel&Restaurant Employees and Bartenders International Union,AFL-CIO,herein called the Union,is a labor organization within the meaning of Section 2(5)of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The issues and eventsThe main issue to be resolved is whether or not certain of the Respondent'ssupervisory force engaged in specific conduct constituting interference, restraint, andcoercion of its employees.The amended complaint alleges, and the answer denies,that the Respondent interrogated its employees concerning their union membership,threatened to discharge employees if they joined or engaged in union activities,promised employees monetary rewards for information concerning the Union, andthat the Respondent kept under surveillance union meetings and activities of itsemployees.The record established that in March 1959,2 Union Representative Race contactedemployees of the Respondent and solicited their help in an effort to organize thehotel.Beginning on May 25, union meetings were held every Monday night at theunion hall, 95 Merritts Avenue, Atlanta, Georgia, and various employees of theRespondent attended these union meetings.Union Representative Race crediblytestified that approximately two such meetings were held during the month of June.The Respondent contends that in the spring of 1959, representatives of the AtlantaPoliceDepartment contacted Respondent's building superintendent,Mount, andinformed him of suspected gambling activities with lottery tickets among the em-ployees of the Respondent, and further contends that after receiving this informa-tion the Hotel began making inquiries regarding the possibility of lottery ticketsand issued warnings to employees who were suspected of participating.The recordreveals that Superintendent Mount had been designated as a security officer forthe Hotel and had been deputized in that capacity by the police department, andalso that the Respondent reserved the right in their employment contracts to searchthe lockers of their employees which were provided for them by the Hotel.B. Interference,restraint,and coercion1.Interrogations and threatsSavannah Benton, of the housekeeping department, testified that Union Repre-sentative Race contacted her and left union authorization cards for the signaturesof employees, and that later she passed the cards out but did not actually sign upany of the employees. Savannah Benton testified that during the middle of MayRespondent's assistant sales manager, Snyder, inquired about union "tickets," wanted"to see it and see how it looked," and asked if an employee by the name of HowardDillard had given her one, and that Snyder then told Savannah, "Well, if I see himwith one I am gonna fire him." Savannah testified that about 2 weeks later, Snyderand Respondent's building superintendent, Mount, then inquired of her if she "wasthe head of it," and also told Savannah, "Well, I'm gonna just tell you, the unionain't no damn good." Snyder testified that he went with Building SuperintendentMount on one occasion when Mount questioned housekeeping maids about whetheror not they provided Howard Dillard with lottery tickets, but denied hearing anystatements attributed to Mount in regard to inquiries about union activities. Super-intendent Mount testified that he had talked to Savannah and asked that she contactHoward Dillard and "see if she couldn't get him to quit fooling with thosethings."Mount testified that he had seen Savannah Benton and Dillard passingmoney, and also that at the times in question here he was not aware of any unionactivity.Rufus Taylor testified that during the later part of May Superintendent Mountand Howard Dillard had a discussion in the locker room of the hotel, and that2 A11 datesare 1959 unlessspecified otherwise ATLANTA BILTMORE HOTEL CORPORATION369Mount asked Howard Dillard for "that card," and then told Dillard that SalesManager Snyder had seen the card in hispossession.Taylor stated that shortlythereafterMount told him, "Rufus dey's going to fire Howard," and that Mountthen requested Taylor to have a talk with Dillard and to get the card back from him.According to Taylor's testimony, Howard Dillard denied having any card andTaylor then reported this information back to Superintendent Mount.Taylor testi-fied that prior to 1954 he had been convicted on lottery charges, and on June 19had again been convicted on lottery charges and is now awaiting judicial determina-tion on the same.Mount testified that in addition ,to being building superintendenthe was also acting as security officer for the Hotel, and had been informed by theAtlanta Police Department to stop the gambling activities of the Respondent'semployees.Mount testified that Sales Manager Snyder had told him that HowardDillard had a ticket, and that he then went to the locker room and inquired ofDillard if he was "still fooling with the lottery."Mount stated that Dillard deniedany gambling activity, but refused to show him whatever it was he had in his hand,and that Dillard then, "said something about a school or a church raffle. .Mount testified that he did contact Taylor on the same day and requested that hetalk to Dillard, and had stated to Taylor, "If that is not lottery, he has got nothingtoworry about.SalesManager Snyder testified that he also assisted insecurity details of the hotel,and that their suspicion centered around the housekeep-ing department.As to the locker room incident, Snyder stated that he had observedDillard holding something in his hand and was whispering to another employee whenhe walked in on them, and then put whatever it was in his pocket and looked "likehe was trying to hide something." Snyder testified that he then called SuperintendentMount, and Dillard then denied any possession of a lottery ticket, but refused toshow them whatever it was after being asked to do so. Snyder also testified thatat the time of this incident, in the middle or the third week in May, he was unawareof any union activity.ElsieMiddlebrooks testified that on May 11 or 12 she had talked with employeeSavannah Benton and had indicated to her that she was interested in the Union, andthat she later signed up several of the other employees.Elsie testified that onJune 12 Sales Manager Snyder asked her if she knew anything about a card, andthat he then showed her a blank card .3 Snyder could not recall Elsie Middlebrooks,but testified that by this time union cards "flooded" the hotel, and that they hadbeen passed out on the street and several employees had given cards to him.Laura Martin testified that in May or June, Assistant Housekeeper Carrine Keheleyhad asked her about union cards and had then told her, "Y'all know . . . all y'allthat was here before know how it was ithe other timeify'all lose you jobsyou can't get it back."Laura stated that Keheley had told her that the employeeshad tried before to get a union, but that she had not been an employee at that time.Keheley testified that she had never discussed union or union cards with the maidsat the hotel nor did she recall any conversation with employees about prior unionefforts to organize ,the Respondent although she did remember the previous attemptsome 10 or 12 years ago.In addition to the above, the General Counsel also produced testimony relativeto discussions with employees by the Respondent's vice presidentand general mana-ger, Beusse, on or about June 4 or 5. Savannah Benton testified that she was calledinto the manager's office during her working hours and was asked by Beusse aboutthe Union, and thatManager Beusseon this occasion told her, "All them that didn'tjointhe union would be paid the same price that they paid the union." Savannahtestified on cross-examination that Beusse also told her that some day the Unionmight get established but that the Hotel would treat the employees just as wellwithouta union,and that he could not fire anyone for attendingunion meetings andthat employees were free to attend such meetings.Annette Roberts testified thatin Junethe houskeeping department of about 35 employees were called into a meet-ing andatwhich time Manager Beusse told the group that they had found someof the employeesjoining a union,that the Union would not help, and that if theemployees had any questions or information they wereto cometo him about it.Rufus Taylor testified that on June 4 he was called into themanager'soffice, andthatManagerBeusse thentold him that he did not want to know anything aboutthe Union because "itis nogood," and that they would be out on strikes and "Whendey has them strikes, we will hire other peoples and whenit isover with you willbe out of a job.We won't give your job back." Taylor also stated that ManagerBeusseasked him to talk with other younger employees about the matter.Manager8A postal card issued by the Union ascertaining whether or not the employee desired asecret Government election, and would designate the Union as the bargaining representative. 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDBeusse testified as to these incidents,and stated that he called Savannah Benton intohis office on June 5 and told her that she had a right to join the Union and to attendmeetings; that he did not think the Union was necessary; that employees would haveto pay dues; that if they were called out on strike it would disrupt the entire hoteloperations; that no one would lose their jobs; that nonunion employees would drawthe same pay as union members; that he asked Savannah to talk to her friends; andthat he hoped their decision would be not to vote to join the Union. Beusse testifiedthat he talked to the housekeeping department employees around the latter part ofMay or the first of June. Beusse stated that the primary purpose of his meetingwith the housekeeping department employees was that he had heard hotels werebeing organized in Atlanta and that some of his employees were showing consider-able interest.As to his discussion with Rufus Taylor, Manager Beusse testified thatitwas very similar to his conversation with Savannah Benton as aforestated, andBeusse also stated that there was some mention of Taylor contacting youngeremployees.2.SurveillanceGeneral Counsel's witnesses, Rufus Taylor, Edna Roberts, Ethel Smith, andLaura Martin, each testified that they had attended union meetings and had observedSuperintendent Mount in close proximity to the union hall.Taylor testified that onJune 8 he left the union meeting and started across the street when Mount droveby, and that he had to step back to avoid being hitEdna Roberts testified that onJune 15 she left the union meeting and was standing with other employees at thenearest car stop, 2 blocks from the union hall, when Mount stopped his car besidethem and then inquired, "Where have y'all been."Ethel Smith testified that onJune 15 she also left the union meeting, and at the car stop she and other employeesobservedMount in his car, and in the conversation that followed one of the em-ployees offered Mount aunioncard.Laura Martin testified she observed Mounton two different nights.On the first occasion, Mount and another person, referredto as Robert Bennett, drove slowly by and then turned around and came back asshe was going to the union meeting, and, according to her testimony, she and HelenRobinson then noticed Mount in the adjoining parking lot while in attendance atthe meeting in the union hall.Laura Martin also testified that on a Monday nightin June, prior to the above incident, she was coming from a union meeting andthat on this occasion she also observed Mount driving slowly by.Superintendent Mount testified that the duties assigned to him at the hotel requiredhis constant attention, that he has no certain hours, and that he drives between thehotel and his home many times frequently using Merritts Avenue in the locality ofthe union hall.Mount denied that he was ever in the parking lot as so attributedto him by Laura Martin, but stated that he did remember seeing several employeesat a car stop on his way home from the hotel one evening and slowed down as he"thought maybe it was an accident or something "Mount testified that a few briefremarks about union cards were then exchanged, in a light-hearted vein, betweenhim and the group.Robert Bennett, who was identified by Laura Martin as being with Mount at theparking lot adjoining the union hall, testified that he had never been with Mountnear the parking lot on any occasion, but stated that he himself had been in thelocality once with his date and several other friends, and that they had then beeninvited to attend the union meeting.3.Promising of monetary benefitsAnnette Roberts testified that she signed a union card about May 1, and that about3 weeks after she had attended the first union meeting, Sales Manager Snyder askedher for a union card and inquired as to when the next meeting would be.Annettealso testified that Snyder then told her he would give $10 for information as to thenext meeting and a showing of her union card.SalesManager Snyder testified that he never had any union discussion withAnnette Roberts and had never promised any $10 for union informationSnyderfurther stated that it was unnecessary to offer any money to find out what unioncards looked like because employees had given him cards and they were found lyingon the floor.As to union meetings Snyder testified that management was "perfectlyaware" of them, that it was common knowledge they were held on Monday evenings,and that employees were free to attend.4.Analysisand conclusionsIn determining whether an employer's conduct amounts to interference, restraint,or coercion within the meaning of Section 8(a)(1), the test is not the employer's ATLANTA BILTMORE HOTEL CORPORATION371intent or motive, but whether the conduct is reasonably calculated or tends to inter-fere with the free exercise of the rights guaranteed by the Act.N.L.R.B. v. IllinoisTool Works,153 F. 2d 811, 814 (C.A. 7). Then, too, on the issue of whether theRespondent violated Section 8(a)(1) of the Act, it is not required that each itemof the Respondent Company's conduct be considered separately and apart from allothers, but consideration must be given to all such conduct as a whole.N.L.R.B. v.Fopeil Bros., Inc.,216 F. 2d 66, 68 (C.A. 7). If the setting, the conditions, themethods, the incidents, the purpose, or other probative context of the particularsituation can be appraised, in reasonable probability, as having the effect of restrain-ing or coercing the employees in the exercise of such rights, such activity on the partof the employer is violative of this section of the Act.N.L.R.B. v. Protein Blenders,Inc., 215F. 2d 749, 450 (C A. 8).In applying these principles to the evidence in this case, I find that Respondent'scourse of conduct violated Section 8(a)(1) of the Act, in the instances and for thereasons hereinafter indicated.This record establishes that the Union started its organizational campaign in thespring of 1959, and in doing so solicited the support of the Respondent's employees.In addition, the testimony for the Respondent indicates, and it is their contention,that the hotel was also having some difficulty with illegal lottery tickets attributed tocertain of its employees.The Company then admits inquiries among its employees,but contends that its only purpose was to ascertain information as to lottery ticketsupon notice from the police. It is noted, however, that the Respondent could notspecify any exact date on which it received warnings from the police department.Superintendent Mount and Sales Manager Snyder further contend that at the timeof the interrogations in question here, they had no knowledge of union activitiesamong the employees. I find that these contentions are without merit and arerejected.Savannah Benton credibly testified that initial inquiries made of her by Mount andSnyder in May, referred specifically to union "tickets." It was also establishedthat prior to these inquiries Savannah had been given 24 union cards and that she haddistributed them among several of the other employeesRufus Taylor credibly testi-fied as to the locker room incident involving the questioning of Howard Dillard byMount and Snyder, and placed the date thereof sometime between May 23 and 30.Relative thereto it should be noted that union meetings were then held starting onthe evening of May 25, and Snyder testified that management knew of the meetingsand that "it was common knowledge." In regards to the statements of Taylor, theRespondent contends that he made no references in his testimony tounioncards inrelating the inquiries made of him by Mount and Snyder, and that the interrogationsof Taylor, therefore, only involved information as to lottery tickets.Taylor's owntestimony referred to inquiries about "cards," but it appears highly unlikely to methat the questioning of Taylor as to the activities of Howard Dillard involved anygenuine or authentic ascertainment about lottery tickets considering the sequence ofevents here, and the complete lack of any specific mentioning, understanding, orreferences to lottery tickets as must be deduced from Taylor's testimony. I findthat at the time of these inquiries the Respondent had knowledge of union activities.In addition to the above, the Respondent urges that I discredit the testimony ofSavannah Benton on the grounds that she merely recalled the term "Union" in re-lating her testimony about the inquiries, and that I discredit Rufus Taylor on thebasis that he had prior conviction on a lottery charge.While this previous convictionof Taylor must go the Respondent's defense and not to the discrediting of thewitness, as the status ofa crimen falsicrime is lacking, yet, even accepting,arguendo,the Respondent's counsel's contention as to these witnesses, it is rejected for thereasons heretofore stated, and also on the basis of the testimony given by the Re-spondent's own witnesses.General Manager Beusse testified that Savannah Bentonwas "an old faithful employee," and in explanation as to why he discussed unionmatters in is office with Savannah Benton and Rufus Taylor, Manager Beusse stated,"theywere old trusted employees." It appears to me that Beusse's long-timeemployer-employee relationship with these two witnesses over a span of many years,duly establishes his categorical characterization that these witnesses were trust-worthy, and for reasons readily apparent, his statements in this respect far outweighthe arguments by the Respondent's own counsel to the contrary. SuperintendentMount also testified that he talked with Savannah Benton and requested that shecontact Howard Dillard, and "see if she couldn't get him to quit fooling with thosethings," and that he contacted Rufus Taylor for the same purpose and with like-instructions.In these overtures to 'Savannah and Taylor, irrespective of the realpurposes, the Respondent again displayed their full trust and confidence in them, butnow contend that the same employees as witnesses completely lack the veracity,so 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDgenerously bestowed upon them on previous occasions.Had the Respondent, at thetime in question here, instituted a genuine investigation as to possession of lotterytickets, it appears most unusual to me that they would have adoped these methodsand vague procedures when Superintendent Mount had been deputized by the policedepartment as the hotel security officer, and the management had also reserved theright, in their individual employment contracts, to search the lockers of their em-ployees.It is also noted that Manager Beusse did not directly corroborate the testi-mony of Mount and Snyder as to investigations concerning lottery tickets, but on thecontrary freely admitted his concern, conversations, and talks, relative to unionettorts and activities, with his employees.Since the Respondent bases its interrogations on suspected gambling operations,there is considerable additional evidence in the record on this phase of the case.Mount testified that the Respondent had a Sears and Roebuck show at the hotel,that in this connection a loss of clothing had occurred, and that some several weeksafter the locker room incident involving Howard Dillard, as aforestated, the AtlantaPolice Department searched the employees' lockers at the hotel for the lost clothes,and that in so doing discovered lottery tickets.Mount testified that the police thendelivered the gambling containers and articles to his office and that he and Snyderdiscussed the matter with Manager Beusse.As previously stated in this report,Mount and Synder were totally unable to recall any date whatsoever on which theyhad been initially informed by the police of suspected gambling operations amongthe employees, but the contention is that it was prior to the union inquiries as setforth in the complaint.However, there is no substantiated or corroborated evi-dence by the Respondent which shows any gambling warnings or intervention fromthe police until clothing was lost at the Sears, Roebuck show, and which admittedlyoccurred some several weeks after the locker room incident involving HowardDillard and the other initial interrogations.Snyder testified that he was told byMount that the lottery situation had to be corrected or there would be embarrass-ment for the hotel, and rafter testifying as to the police search for lost clothing Snyderalso stated that "they didn't want to cause any embarrassment." SuperintendentMount further testified that in the 3 years of his working at the hotel, the lotterymatter had only once been brought to his attention, and stated "it was only one timethat they came to me." It becomes readily apparent to me, during the periodinvolved herein, that the Respondent had only one contact with the police relativeto lottery tickets, that the warnings "to clean up" were made on the discovery ofgambling articles while searching for the lost clothes, which occurred subsequentto the interrogations in litigation herein; and that substantiated evidence is totallylacking in support of the Respondent's contention that there had been a police noticeon any prior occasion material hereto. It accordingly follows that the interroga-tions and statements credibly attributed to the Respondent involved union cardsand activities and had no relation with suspected lottery tickets.In addition hereto I also credit the testimony of Elsie Middlebrooks as to aninquiry by Snyder about union cards, as it was not directly denied other thantestimony by Snyder that he could not recall who the witness was, and that byJune 12 union cards "flooded" the Hotel.The contention by the Respondent thattherewas no necessity for such an inquiry since union cards were then openlynoticeable to all, is hereby rejected.Annette Roberts testified that Snyder offered her $10 for union information, as-aforestated, and I credit her testimony as to this incident.Snyder denied any dis-cussion as to this matter,and again stating that since union cards and meetingswere now known to all there would be no reasons to seek such information.Whileaccepting Snyder's testimony,to the effect that management was then well awareof union efforts, I am convinced by the pattern of events and testimony in thisrecord that the Respondent instigated further inquiries in its attempt to ascertainindividual identity of those most active in support of the union,and by so doingto detail their otherwise general knowledge of union efforts and to discover theextent of specific employee participation therein.The surrounding circumstances and pattern of events in this case,which, underthe conditions,implications made,and methods used, are singly and in combinationunfair labor practices,and upon which it is found Respondent violated Section8(a)(1), for the reasons herein stated,are: (1)Snyder's and Mount's interrogationof Savannah Benton as to union membership and inquiring if she"was the headof it"; (2) Snyder's threat to Savannah Benton that if he saw employee Dillard witha union card he would fire him; (3)Mount's interrogation of Rufus Taylor as to hispossession of a (union)card;(4)Mount's threat to Rufus Taylor that they weregoing to fire Dillard for his union activity; (5) Snyder's interrogation of Elsie Middle-brooks as to union cards; and(6) Snyder's promise of monetary reward to AnnetteRoberts in exchange for union information. ATLANTA BILTMORE HOTEL CORPORATION373It is found, therefore, that the conduct described above has had the effect of inter-fering with the rights guaranteed to employees by Section 7, and constituted inter-ference, restraint, and coercion in violation of Section 8(a)(1) of the Act.The complaint in this case also alleged, as aforestated, that the Respondent keptunder surveillance union meetings and activities of its employees.The testimonyfor the General Counsel in this respect, was largely based on statements that Superin-tendentMount had been seen in his car on a public street in the vicinity of theunion hall after a union meeting, and that brief remarks pertaining to union cardswere then exchanged between Mount and the employees. Only one witness testifiedthat Mount was noticed in the parking lot during a union meeting, and this testimonywas credibly refuted by Robert Bennett, who was attributed to have been with Mounton this occasion.While I have some reservations and hesitation in accepting allof the Respondent's testimony in explanation of Mount's presence at the time inquestion here, I do not believe, however, that the General Counsel has sustainedthis allegation of the complaint by a preponderance of substantial evidence, otherthan mere suspicion, speculation, and surmise, and accordingly that portion of thecomplaint is hereby dismissed.I also find upon a review of the record as a whole that the preponderance ofsubstantial evidence is insufficient to sustain the General Counsel's allegation thatAssistant Housekeeper Keheley threatened to discharge employees for their unionactivities.Accordingly, this portion of the complaint is hereby also dismissed.Additional and other 8(a)(1) statements attributed to Manager Beusse werealso litigated although not alleged as such in the complaint. I find such statementsunder the particular conditions and circumstances as aforestated, not sufficientlycoupled with threats or promises to constitute other than predictions or prophecies,and as such are protected by Section 8(c) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent as set forth in section III, above, occurring inconnection with its operations described in section I, above, have 'a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V.THE REMEDYHaving found that the Respondent engaged in certain unfair labor practices, itshall be recommended that the Respondent cease and desist therefrom and takecertain affirmative action which it is found necessary to effectuate the policies of theAct.Inasmuch as Respondent's antiunion activities are not so extensive in manner andscope, and are not of such an aggravated character as to indicate an attitude ofgeneral opposition to employees'rights, it will be recommended that Respondentonly be required to cease and desist from in any like manner interfering with, re-straining,or coercing its employees in the exercise of the rights guaranteed themin Section7 of the Act.Upon the basisof the foregoing findings of fact, and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2(5) of theAct.2.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.3.By interrogating employees as to their union membership and activities,threatening employees with discharge, and promising monetary reward for dis-closure of union activities, thereby interfering with, restraining, and coercing themin the exercise of their rights guaranteed by Section 7 of the Act, Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section8(a)(1) oftheAct.4.The activities set forth in paragraph numbered 3, above, are unfair laborpractices affecting commerce within the meaning of Section 2(6) and (7) of the Act5.The Respondent has not violated Section 8(a)(1) in the alleged surveillancebyMount, nor has there been a violation in the alleged threat of discharge byKeheley.[Recommendations omitted from publication.]577084-61-vol 12825